Citation Nr: 0603969	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic bronchitis.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel












INTRODUCTION

The veteran had recognized Philippine Guerilla Service from 
December 1943 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating action of the decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran's chronic bronchitis had its onset in service or 
is otherwise etiologically related to his active service. 


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in May 2003, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to substantiate his claim 
for service connection.  The letter specifically informed the 
veteran to provide information pertaining to any other 
records that may exist to support his claim.  This letter 
therefore provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The June 2003 rating decision and the May 2004 Statement of 
the Case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The May 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Quezon 
City VA Hospital (VAH), the Manila VA Outpatient Clinic 
(OPC), the Rizal OPC, Dr. Gappi, and Dr. Danguilan.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for 
chronic bronchitis because there is no evidence of pertinent 
disability in service or for nearly three decades following 
service.  Thus, while there is a current diagnosis of a 
chronic bronchitis, there is no indication that this 
condition is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any symptoms of chronic bronchitis in service, the 
negative examination performed at separation, and the lack of 
diagnosis of the claimed chronic bronchitis disability until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).


Service Connection

The veteran contends that he currently suffers from chronic 
bronchitis that is etiologically related to his active 
service.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service records are absent for any findings of complaints, 
treatment or diagnosis of a respiratory disorder, to include 
bronchitis.  A discharge medical examination dated in August 
1946 indicates normal lungs and negative chest X-ray.  
Indeed, the first medical evidence documenting a complaint of 
a chronic cough was in 1973.  The first diagnosis of chronic 
bronchitis was in 1997.  Thus, twenty-seven years elapsed 
from discharge to the first time that the veteran complained 
of any condition that could even liberally be construed as 
related to bronchitis.  There is also an absence of any 
medical opinion relating his current chronic bronchitis to 
service.  In sum, there is insufficient evidence to support 
service connection for chronic bronchitis.

The veteran has alleged that his current chronic bronchitis 
is related to service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for chronic bronchitis and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement for service connection for chronic bronchitis is 
denied.



___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


